Exhibit 10.1

SEPARATION AND GENERAL RELEASE AGREEMENT

This Separation and General Release Agreement (“Agreement”) is entered into by
Victor Szabo (hereinafter “You” or “Your”) and Frank’s International
(hereinafter “Frank’s”). You agree to the terms of this Agreement in
consideration of the following:

1. Last Day of Employment (Separation Date). Your last day of employment with
Frank’s is 8/6/2015, unless the Company, in its discretion, may decide to
release you earlier for reasons other than set forth below. In order to remain
on the payroll until the aforementioned date and receive the Consideration set
forth in Paragraph “2” below, you are required to: 1) continue to perform your
duties to the satisfaction of the Company, (2) comply with all company policies
and procedures, (3) and assist with transition duties, and additional projects,
when and as needed. If you fail to comply with the obligations set forth above
or voluntarily resign before the Separation Date, you will be removed from the
payroll and forfeit eligibility for the Consideration set forth in Paragraph “2”
below.

2. Consideration. After your employment ends on 8/6/2015 (hereinafter
“Separation Date”), and you comply with the conditions set forth below, you will
receive;

 

  a. 10 weeks of current base salary, minus federal and state withholdings as
severance pay;

 

  b. A single lump sum payment in the amount of $2,500.00, minus federal and
state withholdings, to offset any future medical costs.

3. Release. In exchange for the above consideration, you now agree to the
following terms, and on your last day of active work, you will also execute a
General Release, copy attached, that contains those terms.

You hereby release and forever discharge, for you, your heirs, executors,
administrators, legal representatives and assigns, Frank’s, its predecessors,
successors, assigns, officials, officers, Board members, employees,
subsidiaries, affiliated entities, agents, lessees, managers, underwriters and
insurers, and every other person, firm, underwriter, insurer, partnership,
organization or corporation, hereinafter referred to as “the Parties to be
Released,” who might be, or might hereafter become liable for any and all
claims, debts, damages and causes of action of whatsoever nature, whether known
or unknown, whether growing out of tort, contract, quasi-contract, compensation,
employment discrimination, or otherwise, including, but not limited to, the U.
S. Constitution and laws of the United States, Title VII of the Civil Rights Act
of 1964, as amended, the Civil Rights Act of 1991, the Age Discrimination in
Employment Act (“ADEA”), the laws of the State of any state which may provide
you, or an heir, executor, administrator, legal representative and/or assign of
you, with a cause of action for damages or injunctive relief, including but not
limited to, breach of contract, liquidated damages, compensatory damages, wages,
emotional or psychological damage or distress, punitive damages, attorney’s
fees, medical and health insurance benefits, vacation benefits, penalties,
interest, costs, employment, reemployment, or any other legally or equitably
recoverable categories of relief which you have or may have against the Parties
to be Released, their current or former officers, current or former employees,
current or former managers, current or former members of the Board of Directors,
directly or indirectly connected with your employment with Frank’s. You also
agree to not seek employment with Frank’s in the next six months from Separation
Date.

 

1



--------------------------------------------------------------------------------

You acknowledge that you have had a reasonable opportunity to consider this
Agreement. You understand and acknowledge that the payment to you of the amounts
provided for herein will constitute receipt by you of consideration to which you
are otherwise not entitled and that such amounts are sufficient to support this
Agreement. You further acknowledge that you are not relying upon any
representations, assertions, promises, assumed action or inaction, of any other
person in entering into this Agreement. You acknowledge that the Parties’
complete agreement is contained in this document. You are signing this Agreement
knowingly and willingly and have been advised to confer regarding it with
counsel of his choice. You also agree that nothing in this Agreement is to be
construed as an admission of liability of any nature.

4. Covenant Not to Sue. You represent that you have not filed any claims,
lawsuits or actions with any local, state, or federal court against Frank’s and
agrees not to do so based on any matter covered by this release of claims. You
acknowledge that if you violate this Agreement by filing or bringing any claims,
or actions contrary to this paragraph, except for filing a charge or complaint
with the Equal Employment Opportunity Commission, in addition to any other
remedies that may be available to the Company including, but not limited to,
remedies for breach of contract, you will pay all costs and expenses of the
Company in defending against such claims, or actions brought by you, including
reasonable attorney’s fees.

5. Non-Disparagement. You agree to not make any disparaging or negative comments
about Frank’s, its customers and its suppliers, and their respective managers,
executives, employees and representatives.

6. Confidentiality. You agree to keep the terms and existence of this Agreement
confidential to the extent allowed by law. You shall not voluntarily disclose
the contents of this Agreement to other persons or third parties unless such
disclosure (a) is consented to in writing by both parties, or (b) compelled by
legal process such as subpoena or court or administrative order. In the event of
such legal process, the party receiving such process shall promptly notify the
other party to this Agreement in writing of such process in order to allow the
other party the opportunity to oppose the disclosure of this Agreement or its
contents.

You agree to notify the Company immediately in any circumstance in which you are
served with a purported order of court and/or subpoena or any request for
information enforceable by law regarding your employment with the Company. You
will not in any manner oppose any effort by the Parties to be Released to
contest said subpoena(s) and/or orders. You further will not respond to any
request prior to the resolution of any challenge by the Parties to be Released
to said subpoena(s) and/or orders.

You further acknowledge you have or have had access to confidential information.
You agree to keep confidential any information obtained through the performance
of your duties unless ordered to disclose such information by a court of law.
For purposes of this Agreement, “Confidential Information” means all
(i) non-public information, (ii) knowledge, (iii) data, (iv) trade secrets
(i.e., anything that gives the Company a competitive advantage), (v) proprietary

 

2



--------------------------------------------------------------------------------

information, (vi) confidential information, or (vii) information provided to the
Company by its customers, suppliers, contractors, subcontractors, agents or
representatives (regardless of whether the Company is contractually obligated to
keep such information confidential), obtained by you from or through the Company
during the course of your employment with the Company, concerning the business
or affairs of the Company or the Company’s customers, suppliers, contractors,
subcontractors, agents or representatives. You also agree to return all
documents and electronically stored data which relate to work performed by you
and all company owned property.

7. Future Cooperation after Separation Date. After separation, you agree to make
reasonable efforts to assist Frank’s including but not limited to: assisting
with transition duties, assisting with issues that arise after separation of
employment and assisting with the defense or prosecution of any lawsuit or
claim. This includes but is not limited to providing deposition testimony,
attending hearings and testifying on behalf of Frank’s. Frank’s will reimburse
you for reasonable time and expenses in connection with any future cooperation
after the separation date. Time and expenses can include loss of pay or using
vacation time at a future employer. Frank’s shall reimburse you within 30 days
of remittance by you to Frank’s of such time and expenses incurred, but in no
event later than the end of the Employee’s tax year following the tax year in
which you incur such time and expenses and such reimbursement obligation shall
remain in effect for five years and the amount of expenses eligible for
reimbursement hereunder during your tax year will not affect the expenses
eligible for reimbursement in another tax year.

8. Non-solicitation. You acknowledge and recognize the highly competitive nature
of the business of Frank’s. Without the express written permission of Frank’s,
you agree that you will not for a period of two (2) years from the separate
date, directly or indirectly solicit or hire employees of Frank’s for
employment.

9. Cooperation and Assistance. With respect to any claim asserted by or brought
against Frank’s and/or against you in your former capacity as an employee, you
agree to make yourself available to Frank’s for reasonable time periods to
assist Frank’s in prosecuting or defending any such claim.

10. Property. You agree to return all Company property in your possession
including, but not limited to vehicles, keys, access cards / devices, mobile
phones, computers, laptops, external hard drives, flash and jump drives, credit
cards and all files, documents, and records relating to the business affairs of
the Company in whatever medium and of whatever kind of type. You further agree
that should it subsequently be determined by the Company that, notwithstanding
the foregoing certification, you have inadvertently failed to return all
proprietary or confidential information or documents in your possession or
control related to the business and affairs of the Company, you will be
obligated to promptly return to the Company such proprietary or confidential
information and documents in your possession or control relating to the business
and affairs of the Company.

11. Review Period. You acknowledge and certify you have been allowed up to
forty-five (45) days to consider this Agreement. You understand by signing this
Agreement before the expiration of forty-five (45) days, you are waiving the
balance of the period.

 

3



--------------------------------------------------------------------------------

12. Revocation. You understand you may revoke your acceptance of this Agreement
at any time within seven (7) days after you execute it by sending written notice
of any revocation to the Company during which time the payments set forth will
be held in abeyance.

If you want to revoke this Agreement, you must deliver a written revocation to
Brian Baird, Vice President, Chief Legal Officer at 10260 Westheimer, Suite 700,
Houston, TX 77042 within 7 days after you signed this Agreement.

13. Supersedes Prior Agreements. Any and all previous written or verbal
employment agreements or understandings between you and the Company regarding
the termination of your employment with the Company are hereby revoked and
cancelled. This Agreement does not, however, supersede, revoke, or cancel your
obligations to the Company under any preexisting agreements, including but not
limited to confidentiality agreement, non-compete agreement or other agreement
which sets forth obligations you have to the Company which, pursuant to such
agreement, survive your termination from the Company. This Agreement will be
administered by Dianne Todd, Regional HR Manager, who will also resolve any
issues regarding the interpretation, implementation, or administration of the
benefits described above. However, the provision should not be construed to
limit your legal rights if a disagreement exists to contest the decision of the
Company’s Regional HR Manager.

14. Payment. After your last day of active work and once the Company receives
your executed Agreements and the seven (7) day revocation period has expired,
the Company will issue your severance payment in a lump sum, minus appropriate
state and federal withholdings, in the Company’s next scheduled payroll.

15. Severability. The invalidity or unenforceability of a term or provision of
this Agreement should not affect the validity or enforceability of any other
term or provision of this Agreement, which will remain in full force and effect.
Any titles or headings in this Agreement are for convenience only and shall have
no bearing on the interpretation of this Agreement.

THIS SEPARATION AND GENERAL RELEASE AGREEMENT signed on this 11th day of June,
2015.

 

EMPLOYEE: FRANK’S INTERNATIONAL, LLC

/s/ VICTOR C. SZABO

BY:

/s/ DANIEL A. ALLINGER

Signature Signature

Victor C. Szabo

SVP, Global Human Resources

Printed Name Title

 

4



--------------------------------------------------------------------------------

OLDER WORKERS BENEFIT PROTECTION ACT INFORMATION

The Separation Benefit Program was offered to all employees. Following the
receipt of applications from those employees who elected to participate in the
Voluntary Separation Program, the decisions regarding the employees selected for
separation and the offer of consideration for signing a waiver were made by
Company management in Houston, Texas. These decisions were based on employee
skills and abilities needed for the ongoing business needs of the Company. As
set forth below, all employees who elected to participate were accepted by the
Company.

 

Job Title

   Age      Selected Applicants      Not Selected  

Accounts Payable/Receivable

     26         1         0   

Accounts Payable/Receivable

     45         1         0   

Accounts Payable/Receivable

     61         1         0   

Administration Assistant

     26         1         0   

Administration Assistant

     28         1         0   

Administration Assistant

     28         1         0   

Administration Assistant

     47         1         0   

Administration Assistant

     60         1         0   

Administration Assistant

     63         1         0   

Assistant Controller

     47         1         0   

Aviation Maintenance

     68         1         0   

Benefits Administrator

     32         1         0   

Benefits Manager

     57         1         0   

Billing Manager

     73         1         0   

Caser

     27         1         0   

Casing Floor Hand

     42         1         0   

Casing Shop Hand

     38         1         0   

Casing Shop Hand

     59         1         0   

Casing Shop Hand

     62         1         0   

Chief Accounting Officer

     42         1         0   

Completions CAM Backpacker

     33         1         0   

COO of FWS

     65         1         0   

DDS Supervisor

     49         1         0   

Dispatcher

     43         1         0   

Dispatcher

     67         1         0   

Engineer

     68         1         0   

Executive Assistant

     66         1         0   

FC Tool Development Manager

     68         1         0   

 

5



--------------------------------------------------------------------------------

Job Title

   Age      Selected Applicants      Not Selected  

Field Hand

     22         1         0   

Field Hand

     25         1         0   

Field Hand

     29         1         0   

Field Hand

     29         1         0   

Field Hand

     30         1         0   

Field Hand

     30         1         0   

Field Hand

     32         1         0   

Field Hand

     43         1         0   

Floor Hand

     29         1         0   

Floor Hand

     30         1         0   

Floor Hand

     31         1         0   

Inspector

     40         1         0   

Insurance Clerk

     64         1         0   

Inventory Control

     65         1         0   

Inventory Control

     66         1         0   

Laydown Operator

     34         1         0   

Laydown Operator

     59         1         0   

Laydown Operator

     62         1         0   

Laydown Operator

     65         1         0   

Maintenance Technician

     19         1         0   

Pipe Shop Hand

     64         1         0   

Pipe Yard Hand

     39         1         0   

Production Coordinator

     23         1         0   

Pusher

     47         1         0   

Pusher

     48         1         0   

Quality Assurance Administrator

     45         1         0   

Recruiting Assistant

     66         1         0   

RM Regional Sales Manager

     65         1         0   

Rotating Hand

     29         1         0   

Sales Manager

     65         1         0   

Sales Manager

     65         1         0   

Salesperson

     60         1         0   

Salesperson

     61         1         0   

Salesperson

     49         1         0   

Salesperson

     65         1         0   

Salesperson

     68         1         0   

Salesperson

     69         1         0   

Shipping/Receiving

     63         1         0   

Shop Foreman

     32         1         0   

 

6



--------------------------------------------------------------------------------

Job Title

   Age      Selected Applicants      Not Selected  

Shop Hand

     23         1         0   

Shop Hand

     23         1         0   

Shop Hand

     33         1         0   

Shop Hand

     63         1         0   

Stabber

     28         1         0   

Stabber

     33         1         0   

Stabber

     47         1         0   

Stabber

     49         1         0   

Tong Operator

     25         1         0   

Tong Operator

     42         1         0   

Tong Operator

     60         1         0   

Torque Turn Tech

     43         1         0   

Truck Driver

     49         1         0   

Truck Driver

     66         1         0   

VP Of Business Development

     70         1         0   

VP of Engineering

     59         1         0   

VP of Sales

     64         1         0   

Welder

     25         1         0   

Welder

     53         1         0   

Welder

     64         1         0   

Welder

     65         1         0   

Yard Maintenance Technician

     22         1         0   

Yard Maintenance Technician

     24         1         0   

 

7



--------------------------------------------------------------------------------

GENERAL RELEASE AGREEMENT

This GENERAL RELEASE AGREEMENT (“Agreement”) is entered into by Victor Szabo
(hereinafter “Employee”) and FRANK’S INTERNATIONAL (hereinafter “Frank’s”).
Employee agrees to the terms of this Agreement in consideration of the
following:

In exchange for the consideration stated in the Separation and General Release
Agreement previously entered into between Employee and Frank’s (the “General
Release”), Employee hereby releases and forever discharges, for Employee’s self,
Employee’s heirs, executors, administrators, legal representatives and assigns,
Frank’s, its predecessors, successors, assigns, officials, officers, board
members, employees, stockholders, subsidiaries, parent companies, affiliated
entities, agents, lessees, managers, underwriters and insurers, and every other
person, firm, underwriter, insurer, partnership, organization or corporation,
hereinafter referred to as “the Parties to be Released,” who might be, or might
hereafter become liable for any and all claims, debts, damages and causes of
action of whatsoever nature, whether known or unknown, whether growing out of
tort, contract, quasi-contract, compensation, employment discrimination, or
otherwise, including, but not limited to, the U. S. Constitution and laws of the
United States, Title VII of the Civil Rights Act of 1964, as amended, the Civil
Rights Act of 1991, and any other law or laws of any state which may provide
Employee, or an heir, executor, administrator, legal representative and/or
assign of Employee, with a cause of action for damages or injunctive relief,
including but not limited to, breach of contract, liquidated damages,
compensatory damages, wages, emotional or psychological damage or distress,
punitive damages, attorney’s fees, medical and health insurance benefits,
vacation benefits, penalties, interest, costs, employment, reemployment, or any
other legally or equitably recoverable categories of relief which Employee has
or may have against the Parties to be Released, directly or indirectly connected
with Employee’s employment with Frank’s.

THIS AGREEMENT is signed in                                 ,
                        , on this         day of
                                , 2015.

 

Signature:  

 

Printed Name:  